Title: To George Washington from William Livingston, 6 December 1783
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 6 Decr 1783
                        
                        We should think ourselves highly inexcusable, did we neglect this opportunity, of congratulating your
                            Excellency on your Arrival in this Town, the present residence of the Legislature of this State; & a Town which you Sir,
                            have render’d famous to the latest posterity, by the most unexampled efforts of military genius; & your signal
                            Victory over an Enemy till then, through the great superiority of their numbers, the triumphant possessors of this part
                            of the country.
                        With the profoundest gratitude we adore that all-wise & most gracious Providence, which, originally
                            intending our ultimate triumph over a very powerfull Enemy, & the compleat establishment of our National
                            Independence,  naturally influenced the united Hearts of America to the unanimous choice of your Excellency, as the
                            Generalissimo of her Armies.
                        To the Heaven-directed wisdom of that election succeeding Ages will bear testimony, when they revolve those
                            faithfull pages of history, which will immortalize the innumerable hardships you have indured, the almost insuperable
                            obstacles you have surmounted; the numerous disappointments to which you have risen superior, & the infinite
                            resources of your genius in the most unexpected & trying Emergencies. Nor has the direction of Heaven been less
                            conspicuous in preserving in the Citizens of America, such an unamimity of sentiment respecting your abilities &
                            conduct, as they would probably not have concurred in with respect to any other person on the Continent.
                        This Sir, is no flattery, as fact is fiction, & sacred truth is empty compliment.
                        May Heaven reward your vigorous and unremitted exertions in the glorious cause of Liberty, & your
                            most important instrumentality in preserving your Country from the subjugation & bondage lately meditated against
                            it—May you long live beloved by a gratefull nation, & may the brave & meritorious Army which under your
                            Command & the smiles of heaven, has so essentially contributed to the establishment of our Independence, &
                            the national glory of these States, be never forgotten, be honestly, be genuously rewarded.
                        While heroes & warriors are dazzled with the lustre of your martial Atchievements, the Citizen
                            & the Patriot will remember your particular attention to the rights of the Subject, too often wantonly violated by
                            military men.
                        May your Excellency long enjoy, amidst that domestic happiness, which for a course of Years you have so
                            generously sacrificed to the public weal, the heart felt felicity naturally resulting from the recollection of the
                            illustrious part you have acted on the Theatre of our arduous conflicts, & of your important agency in raising a
                            nation from the verge of slavery, to the summit of Glory; May you be finally translated from this state militant, to that
                            blisfull region, which will eternally exclude all contention & war.
                        
                            Wil: Livingston Presedt of
                            the Council
                            Ephraim Harris Speaker
                            of the Assembly
                        

                    